Citation Nr: 1449789	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of left inguinal hernia.

3.  Entitlement to service connection for bilateral knee disorder.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  He also had additional service in the Reserves until his retirement in October 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2011 and June 2013 the Board remanded the hypertension, inguinal hernia, and bilateral knee claims for further development.  The Board issued a decision in January 2014 denying these claims, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By a September 2014 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's decision and remanded the case for action consistent with the directives of the JMR.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2014 JMR, the parties agreed that the Board failed to ensure compliance with evidentiary development required pursuant to its June 2013 remand.  For example, the Board noted in the June 2013 remand that the Veteran had indicated having received VA outpatient treatment for his claimed conditions since 2002; the VA records on file were dated from 2000 through October 2001, and from 2007 through August 2011; that there was an absence of treatment records for the period from November 2001 through August 2006; and remanded the case to obtain such records.  Although a July 2013 letter informed the Veteran that VA treatment records from the Hampton VA Medical Center (VAMC) for the period from "November 2001 through July 2006, and from May 2011 to present" had been obtained; the parties to the JMR agreed that these VA treatment record were not contained, either physically or electronically, in the Veteran's claims file.  Although some of these records are now electronically associated with the claims folder, because all are not so available, the Board finds that a remand is necessary to comply with the Court's order granting the parties' joint motion.  Further, the Board notes the importance of obtaining any outstanding VA treatment records regarding the Veteran's appellate claims, to include his sleep apnea claim particularly as the medical evidence currently available for the Board's review does not appear to show a diagnosis of this claimed disability.

The Board also observes the Veteran contended in June 2014 Notice of Disagreement that his sleep apnea was related to his hypertension.  As such, these claims are inextricably intertwined, and the Board would normally defer adjudication until the development for both claims has been completed.

The Board further notes the parties agreed that a remand was necessary because the Board did not ensure substantial compliance with respect to obtaining the Veteran's complete Defense Finance and Accounting Service (DFAS) pay records.  In pertinent part, it was noted that the Veteran had Reserve service until 2006, but records were only requested and obtained for the period through July 1999.  Therefore, it was contended that an attempt should be made to obtain any such pay records for the period subsequent to July 1999.  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his claimed hypertension, inguinal hernia, bilateral knee disorder, and sleep apnea since November 2001 to include any treatment through VA.  After securing any necessary release, obtain those records not on file.

Even if the Veteran does not respond, follow-up on his report of treatment through the Hampton VAMC since November 2001.

2.  Take the necessary steps, through official channels, to attempt to secure the Veteran's complete Defense Finance and Accounting Service (DFAS) pay records since July 1999.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of his hypertension, inguinal hernia, knees, and sleep apnea.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After completing any additional development deemed necessary, including conducting any other medical examinations deemed warranted, and in light of the additional evidence obtained pursuant to the requested development, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

